UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SEC FILE NUMBER 000-30011 FORM 12b-25 CUSIP NUMBER 87260F NOTIFICATION OF LATE FILING (Check one): X Form 10-KSB Form 10-F Form 10-QSB Form N-SAR For Period Ended: December 31, 2007 Transition Report on Form 10-K Transition Report on Form 20-F Transition Report on Form 11-K Transition Report on Form 10-Q Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I –
